Case 4:17-cr-20092-MFL-SDD ECF No. 37, PageID.148 Filed 11/23/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                             Case No. 17-cr-20092
                                                    Hon. Matthew F. Leitman
v.

TERRANCE LLOYD-WEBB,

          Defendant.
________________________________________________________________/

  ORDER (1) GRANTING DEFENDANT’S MOTION TO SUPPLEMENT
(ECF No. 36) AND (2) DIRECTING DEFENDANT TO FILE ADDITIONAL
                       SUPPLEMENTAL BRIEF

      Defendant Terrance Lloyd-Webb is federal prisoner who is currently

incarcerated at FCI Terre Haute in Terre Haute, Indiana. On July 3, 2017, Lloyd-

Webb pleaded guilty in this Court to one count of possession with intent to distribute

heroin and fentanyl in violation of 21 U.S.C. § 841(a) and one count of being a felon

in possession of a firearm in violation of 18 U.S.C. § 922(g). (See Rule 11 Plea

Agmt., ECF No. 20.) The Court subsequently sentenced Lloyd-Webb to 85 months

imprisonment. (See Judgment, ECF No. 31.)

      On August 24, 2020, Lloyd-Webb filed a motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A). (See Mot., ECF No. 33.) The Court thereafter

directed Lloyd-Webb to file a supplement that (1) informed the Court whether he

had submitted a written request for compassionate release to the warden at FCI Terra


                                          1
Case 4:17-cr-20092-MFL-SDD ECF No. 37, PageID.149 Filed 11/23/20 Page 2 of 3




Haute and (2) provided additional reasons why Lloyd-Webb believed that he

qualified for compassionate release. (See Order, ECF No. 35.)

      On November 16, 2020, Lloyd-Webb filed his supplement in the form a

motion that he titled a “motion to supplement.” (See Mot., ECF No. 36.) In the

motion, Lloyd-Webb asks for compassionate release because his mother recently

suffered a heart attack, is on life support, and is “brain dead.” (Id., PageID.145.) But

Lloyd-Webb has still not informed the Court whether he has taken the required step

of asking the warden at FCI Terra Haute for compassionate release. Nor has Lloyd-

Webb provided any other basis for relief apart from his mother’s illness.

      Accordingly, the Court GRANTS Lloyd-Webb’s motion to supplement, but

it also DIRECTS him to file an additional supplement that informs the Court (1)

whether he has submitted a written request for compassionate release to the warden

at FCI Terra Haute1 and (2) whether there are any additional bases on which Lloyd-

Webb seeks compassionate release. Lloyd-Webb shall file this supplement by no

later than February 1, 2021.

       IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: November 23, 2020                UNITED STATES DISTRICT JUDGE

1
  If Lloyd-Webb has submitted a written request for compassionate release to the
warden at FCI Terra Haute, he shall also inform the Court of the date on which he
submitted the request, whether the warden responded to the request, and the date of
the warden’s response (if any).

                                           2
Case 4:17-cr-20092-MFL-SDD ECF No. 37, PageID.150 Filed 11/23/20 Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on November 23, 2020, by electronic means and/or
ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-9761




                                       3
